DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 9446 in at least Figure 277.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-12 and 15-27 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6, 8-10, 12-14, and 15-16 of prior U.S. Patent No. 10,994,871. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-14 and 28-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 and 11 of U.S. Patent No. 10,994,871, hereinafter ‘871. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 7 of ‘871 discloses all required limitations of pending claims 13 and 28.
Claim 11 of ‘871 discloses all required limitations of pending claims 14 and 29.

Claim Objections
Applicant is advised that should claims 2-14 be found allowable, claims 17-29 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claims 13 and 28 are objected to because of the following informalities:  “the first valve beam” should be “a first valve beam.”  Appropriate correction is required.
Claims 14 and 29 are objected to because of the following informalities:  “the second valve beam” should be “a second valve beam.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanigan et al. (US 2015/0157537).
Regarding claim 1, Lanigan discloses a filling aid device (see para. 307; Figs. 5A-5C) for filling a reservoir (see para. 306-307) comprising a cover portion comprising a septum window (see annotated Fig. 5A below); a slider beam comprising a septum cover; and a first filling aid tab attached to the slider beam (see annotated figure below), the first filling aid tab in slidable relation to the cover from a first position (see Fig. 5B, para. 307) to a second position (see Fig. 5A, position in which tab 156 is placed within slot assembly 158, locking septum cover in place), wherein when the filling aid device is in an unlocked position, the septum cover is located below the septum window (unlocked being tab 156 is not locked in place via slot 158), wherein when the first filling aid tab is moved from the first position to the second position, the septum cover is moved from below the septum window, and the filling aid device is in the locked position (see Figs. 5A, 5B).

    PNG
    media_image1.png
    245
    538
    media_image1.png
    Greyscale

Regarding claims 2 and 17, Lanigan further discloses a second filling aid tab attached to the cover (see Figure 5A annotated above and Figure 5C, which more clearly shows the tab).
Regarding claim 15, Lanigan discloses a system for filling a reservoir (see Figures 3-5C) comprising: a disposable housing assembly 114 comprising a septum and reservoir 118 (see para. 306-307); a filling aid comprising a cover portion comprising a septum window (see annotated Fig. 5A above); a slider beam comprising a septum cover; and a first filling aid tab attached to the slider beam (see annotated figure above), the first filling aid tab in slidable relation to the cover from a first position (see Fig. 5B, para. 307) to a second position (see Fig. 5A, position in which tab 156 is placed within slot assembly 158, locking septum cover in place), wherein when the filling aid device is in an unlocked position, the septum cover is located below the septum window (unlocked being tab 156 is not locked in place via slot 158), wherein when the first filling aid tab is moved from the first position to the second position, the septum cover is moved from below the septum window, and the filling aid device is in the locked position (see Figs. 5A, 5B).
Regarding claim 16, Lanigan further discloses a needle guide accessible through the septum window (see Figs. 5A, 5C, second tab in annotated Fig. 5A above, which helps guide the needle through interaction with filling syringe 160).

EXAMINER’S COMMENT
Lanigan does not disclose the limitations of claims 3 or 18, nor does Lanigan disclose their dependent claims. In Lanigan, the cover moves from left to right, controlled by the slider beam/spring (see para. 307), in order to control access of a syringe to septum 146. Consequently, the cover is designed to move right such that it is directly over the septum and then left such that it does not completely cover the septum (see Figs. 5A-5B). Due to this required positioning, one of ordinary skill in the art would not be motivated to have the device of Lanigan include the cover portion sliding downward over a bottom portion in relation to an unlocked configuration, as the sliding goes across the bottom portion, and not towards the bottom portion (which would be required for downward movement).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kamen et al. (US 2017/0281863), disclosing infusion set and inserter with locked and unlocked positions related to tabs; McKenzie et al. (US 2010/0049128), disclosing drug infusion system with reusable and disposable components; Saul (US 2009/0062768), disclosing systems for delivering medication via drug delivery device with septum and needle; Chiang et al. (US 2009/0028824), disclosing a patch pump with reservoir and septum for delivering drugs; and Hawkins et al. (US 2008/0119790), disclosing a disposable infusion device filling apparatus for drug delivery.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781